725 So. 2d 470 (1999)
Ricky Cooper McGOWAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-1446
District Court of Appeal of Florida, Third District.
February 17, 1999.
Bennett H. Brummer, Public Defender, and Craig J. Trocino and Andrew Stanton, Assistant Pubic Defenders, for appellant.
Robert A. Butterworth, Attorney General, and Alison B. Cutler, Asisstant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GERSTEN, and FLETCHER, JJ.
PER CURIAM.
We affirm the defendant's conviction for unlawful possession of a firearm by a violent career criminal and reject, on the authority of Higgs v. State, 695 So. 2d 872 (Fla. 3d DCA 1997), the defendant's constitutional challenge to his sentencing pursuant to the "Officer Evelyn Gort and all Fallen Officers Career Criminal Act of 1995," Chapter 95-192, Laws of Florida. As we have done a number of times, see e.g. English v. State, 721 So. 2d 1250 (Fla. 3d DCA 1998); Spann v. State, 719 So. 2d 1031 (Fla. 3d DCA 1998); Cyrus v. State, 717 So. 2d 619 (Fla. 3d DCA 1998); Almanza v. State, 716 So. 2d 351 (Fla. 3d DCA 1998), we certify conflict with Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA), review granted, 717 So. 2d 538 (Fla.1998) on the "Gort" issue.
Affirmed; conflict certified.